01/13/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  May 19, 2021 Session

        STATE OF TENNESSEE v. NOREELDEEN I. ABDULKARIM

                Appeal from the Criminal Court for Davidson County
                       No. 2017-D-2436 Steve Dozier, Judge


                             No. M2020-00502-CCA-R3-CD


The Defendant, Noreeldeen I. Abdulkarim, appeals from the Davidson County Criminal
Court’s denial of his motion to withdraw his guilty plea to attempted aggravated rape, for
which he is serving a twelve-year sentence as a Range II offender. On appeal, he contends
that the trial court erred in denying his motion to withdraw his guilty plea because (1) the
plea was not knowingly and voluntarily entered and (2) he received the ineffective
assistance of counsel. Both claims relate to his allegation that he was not advised that being
listed on the sex offender registry and being subject to community supervision for life
would be a consequence of the guilty plea. Because the trial court did not abuse its
discretion in denying the motion to withdraw the guilty plea, we affirm the judgment of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and TIMOTHY L. EASTER, JJ., joined.

Erin D. Coleman (on appeal and at hearing on motion to withdraw guilty plea), Nashville,
Tennessee, for the Appellant, Abdulkarim Noreeldeen.

Herbert H. Slatery III, Attorney General and Reporter; Austin Nichols, Assistant Attorney
General; Glenn R. Funk, District Attorney General; Jeffrey George, Wesley King, and
Chandler Harris, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

       According to the indictment and the recitation of the facts at the guilty plea hearing,
the Defendant engaged in sexual intercourse with an unconscious individual on a public
sidewalk on July 24, 2017. An eyewitness called 9-1-1, and responding officers
apprehended the Defendant and interviewed the victim and eyewitnesses. DNA evidence
further identified the Defendant as the perpetrator. He was charged with aggravated rape.
On April 4, 2019, he accepted a plea offer involving his guilty plea to attempted aggravated
rape and a twelve-year, Range II sentence. On April 12, 2019, he filed a pro se motion to
withdraw his guilty plea on the basis that his attorney had given him unspecified inaccurate
advice, which led to his guilty plea. Counsel was appointed, and on January 15, 2020,
counsel filed an amended motion to withdraw the guilty plea alleging that the Defendant
had suffered manifest injustice because he received the ineffective assistance of counsel
from his guilty plea counsel because she (1) did not visit the Defendant at the jail, (2) failed
to provide him with discovery materials, (3) failed to discuss trial strategy with him, (4)
coerced him through fear to accept the guilty plea offer, (5) did not advise him of the correct
offense to which he was pleading guilty, and (6) failed to request a bond reduction.

        At the hearing on the motion to withdraw the guilty plea, the Defendant testified
that he thought he was pleading guilty to attempted rape, not attempted aggravated rape.
He said his guilty plea counsel never advised him of the correct offense for the plea
agreement. He said that when the judge stated the conviction offense, “it caught [his]
attention,” but that he “just stick [sic] to it” because counsel “was looking at me like just
say okay.” He said he did not understand but did not interrupt the judge. He said that
before the hearing, counsel told him “not to interrupt [the judge] or just go with the flow.”
He said he did not learn the correct conviction offense until he returned to the jail after the
guilty plea hearing and asked an officer the offense to which he had pleaded guilty. He
later said he had not been listening when the judge asked how he pleaded “to the amended
charge of attempted aggravated rape.”

      The Defendant testified that he did not notice when he signed the written plea
agreement that the conviction offense was attempted aggravated rape. He acknowledged,
however, that his signature was on the document. He agreed that he was “upset” about the
conviction offense, not the sentence.

      The Defendant testified that at the time he pleaded guilty, he did not know how
many years he was required to serve pursuant to the agreement and that he merely knew
he “was going to serve some time in the prison.” He later said he thought the plea
agreement was for a fifteen-year sentence.

        The Defendant testified that on the day of the guilty plea, he had advised counsel
that he “didn’t want to do nothing but go to trial.” He said counsel told him that if he did
not accept the plea, “[T]he Judge is going to give you 30 years.” When asked, “So it’s not
that you didn’t understand what you were doing, you just wanted to go to trial and [counsel]
forced you to plea,” the Defendant replied, “Yes, sir.” He said he felt rushed and threatened
to accept the plea offer. He said he was “not in [his] right mind” because he was “stressed”
at the time.


                                              -2-
        The Defendant testified that he did not receive discovery materials from counsel.
He later said he received the discovery materials on the day of the guilty plea hearing. He
said that two days after he pleaded guilty, as he “looked through [his] stuff,” he learned
that the victim stated the Defendant “never even did what the State was alleging.” He said
he did not meet counsel until March of an unspecified year “when we came and had a
hearing about ineffective DA that [the Defendant] had a lawsuit against.”1 He said counsel
never met with him at the jail and that he called her “a thousand times” but always reached
her voicemail. He said he never received communications from her or had “discussion
dates” with her before he pleaded guilty.

       The Defendant testified that when he talked to counsel on the day of the guilty plea,
he told counsel that the victim had been intoxicated when she said he raped her and that
the victim later said, when she was no longer intoxicated, that he had not raped her.

        The Defendant testified that he asked counsel to file a motion to reduce his bond but
that she did not. He also said that he “filed this suppression hearing” and sent copies to the
district attorney general’s office and to the clerk but that he never heard from counsel. He
said he filed a grievance with the Board of Professional Responsibility about counsel’s
failure to assist him. He acknowledged having filed a Board of Professional Responsibility
complaint against another attorney who had represented him.

        The Defendant testified that counsel never advised him that he would be on
community supervision for life as a result of his guilty plea. He said counsel told him he
would be on community supervision for ten years. He said counsel never told him he
“would have to register as a result of this sex offense.” When questioned further, the
Defendant said counsel never told him he would have to be on “community supervision for
life” or on the “sexual offender registry for life.” He said that he had not known that these
were terms of his conviction and that he never received his judgment.

        The Defendant testified that the victim never appeared in court. When the judge
stated that the victim had been in court, the Defendant insisted that he had not seen her in
his twenty-four court appearances.

       The Defendant acknowledged that he had been in court and had pleaded guilty “four
times, five at the most” before his guilty plea in the present case. He agreed that his guilty
plea counsel had represented him in a previous case in which he pleaded guilty and said he



1
  The record reflects that before the guilty plea, the defense filed a motion to disqualify the prosecutor and
the district attorney general’s office on the basis of an alleged conflict of interests due to a pending federal
civil rights lawsuit the Defendant had filed against the prosecutor and another member of the district
attorney general’s staff. The trial court denied the motion in March 2019.
                                                      -3-
accepted the plea offer in that case because it was in his best interest, not because counsel
forced him.

       The Defendant’s guilty plea counsel testified that she discussed the case and trial
strategy with the Defendant. She said she did not provide discovery documents to the
Defendant because his previous attorney had already provided the discovery and transcripts
of hearings and interviews. She said that at one point, the judge asked the Defendant if he
had everything he wanted and that the Defendant said he did.

      Counsel agreed that she had represented the Defendant in a previous case. She
agreed that the Defendant asked for her to be appointed in the present case.

       When asked if she and the Defendant discussed the implications of a guilty plea
“about [the] sexual offender registry and community corrections [sic] for life,” she said,
“Yes, we did.” She said the Defendant did not want to be on the sexual offender registry.
She said she explained, “There is the lifetime supervision and there is also . . . a ten year
variety, first-time offenses. But that these were lifetime registry.” She said they discussed
the registry requirements for different lesser-included offenses. She said that she thought
he understood the discussion and that she would not have let him proceed with a guilty plea
if she had thought he did not understand. She said she did not realize at the time that
community supervision for life and the sexual offender registry for life were not mentioned
at the guilty plea hearing. She said they were not noted on the petition for acceptance of
the guilty plea.

       Counsel testified that she did not know why the Defendant changed his mind after
the guilty plea and that she did not force him to plead guilty. She said she advised the
Defendant that he faced a fifteen- to sixty-year sentence at 100%.

        Counsel testified that the Defendant “would have preferred to plea to attempted
rape.” She said the prosecutor would have agreed to a guilty plea to rape, or attempted
aggravated rape, both of which were Class B felonies. She said she and the Defendant
discussed whether he would prefer to plead guilty to “an attempt of something that [is]
more serious or a completed act of something that is less serious.” She thought the
Defendant understood this conversation and said he was able to pick his preferred offense
for the guilty plea.

       Counsel testified that she would have tried the case if the Defendant had not wanted
to plead guilty. She said she had gone to locations identified by the Defendant to
corroborate things the Defendant told her and to look for witnesses identified in the police
reports.



                                            -4-
       After receiving the evidence, the trial court conducted a thorough review of the
evidence presented and found that the Defendant had not received the ineffective assistance
of counsel and that, as a result, he had failed to show that he should be allowed to withdraw
his guilty plea in order to prevent manifest injustice. This appeal followed.

       The Defendant contends that the trial court erred in denying his motion to withdraw
his guilty plea. He argues that the guilty plea has caused manifest injustice because the
plea was not knowingly, voluntarily, and intelligently entered because he did not
understand that he would be subject to community supervision for life and required to
register as a sex offender because the Defendant received the ineffective assistance of
counsel when counsel failed to ensure he understood that the consequences of the plea
included community supervision for life. The State responds that the trial court did not
abuse its discretion in denying the motion to withdraw the plea.

        Tennessee Criminal Procedure Rule 32(f) states that after a trial court has imposed
sentence but before a judgment becomes final, “the court may set aside the judgment of
conviction and permit the defendant to withdraw the guilty plea to correct manifest
injustice.” Manifest injustice is shown, for example, where:

       the plea “was entered through a misunderstanding as to its effect, or through
       fear and fraud, or where it was not made voluntarily”; (2) the prosecution
       failed to disclose exculpatory evidence as required by Brady v. Maryland,
       373 U.S. 83, 83 S. Ct. 1194, 10 L.Ed.2d 215 (1963), and this failure to
       disclose influenced the entry of the plea; (3) the plea was not knowingly,
       voluntarily, and understandingly entered; and (4) the defendant was denied
       the effective assistance of counsel in connection with the entry of the plea.

State v. Crowe, 168 S.W.3d 731, 742 (Tenn. 2005) (footnotes omitted); see State v. Phelps,
329 S.W.3d 436, 444 (Tenn. 2010). Once a defendant enters a guilty plea, the judgment
of conviction “becomes final thirty days after acceptance of the plea agreement and
imposition of [the] sentence,” meaning a defendant “has thirty days within which to . . .
[file] a motion to withdraw the previously entered plea pursuant to Rule 32(f).” State v.
Green, 106 S.W.3d 646, 650 (Tenn. 2003). A trial court’s determination regarding a
motion to withdraw a guilty plea is reviewed for an abuse of discretion. Phelps, 329
S.W.3d at 443. An abuse of discretion occurs when a trial court “applies incorrect legal
standards, reaches an illogical conclusion, bases its ruling on a clearly erroneous
assessment of the proof, . . . applies reasoning that causes an injustice to the complaining
party . . . [and] fail[s] to consider the relevant factors provided by higher courts as guidance
for determining an issue.” Id.

       Rule 32(f) does not provide “a criminal defendant who has [pleaded] guilty . . . a
unilateral right to later withdraw his plea either before or after sentencing.” Id. at 444; see

                                              -5-
State v. Crowe, 168 S.W.3d 731, 740 (Tenn. 2005); State v. Mellon, 118 S.W.3d 340, 345
(Tenn. 2003). “The defendant bears the burden of establishing sufficient grounds for
withdrawing [a] plea.” Phelps, 329 S.W.3d at 444; see State v. Turner, 919 S.W.2d 346,
355 (Tenn. Crim. App. 1995). In determining whether to grant a motion to withdraw a
guilty plea, trial courts “should always exercise . . . discretion with caution in refusing to
set aside a plea of guilty, to the end that one accused of crime may have a fair and impartial
trial.” Phelps, 329 S.W.3d at 444 (internal quotation and citation omitted).

       The Defendant’s claims rely, in part, upon an allegation of ineffective assistance of
counsel which he claims rendered his guilty plea unknowing, involuntary, and
unintelligently entered. Typically, ineffective assistance of counsel claims are raised in a
post-conviction case following the conclusion of the conviction proceedings. See T.C.A.
§§ 40-30-101 to -122 (2018) (Post-Conviction Procedure Act). Occasionally, these claims
are raised at the motion for new trial and in the appeal of the conviction proceedings,
although this practice is “fraught with peril.” See State v. Anderson, 835 S.W.2d 600, 607
(Tenn. Crim. App. 1992) (quoting State v. Jimmy L. Sluder, No. 1236, 1990 WL 26552, at
*7 (Tenn. Crim. App. Mar. 14, 1990), perm. app. denied (Tenn. July 16, 1990)). In the
present case, however, new counsel raised the issue at the motion to withdraw the guilty
plea, and the matter was fully litigated.

        To establish that a defendant received the ineffective assistance of counsel in
violation of the Sixth Amendment, a defendant has the burden of proving that (1) counsel’s
performance was deficient and (2) the deficient performance prejudiced the defense.
Strickland v. Washington, 466 U.S. 668, 687 (1984); see Lockhart v. Fretwell, 506 U.S.
364, 368-72 (1993). The Tennessee Supreme Court has applied the Strickland standard to
an accused’s right to counsel under article I, section 9 of the Tennessee Constitution. See
State v. Melson, 772 S.W.2d 417, 419 n.2 (Tenn. 1989).

         A defendant must satisfy both prongs of the Strickland test in order to prevail in an
ineffective assistance of counsel claim. Henley, 960 S.W.2d at 580. “[F]ailure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). To establish the
performance prong, a defendant must show that “the advice given, or the services rendered
. . . are [not] within the range of competence demanded of attorneys in criminal cases.”
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975); see Strickland, 466 U.S. at 690. The
trial court must determine if these acts or omissions, viewed in light of all of the
circumstances, fell “outside the wide range of professionally competent assistance.”
Strickland, 466 U.S. at 690. A defendant “is not entitled to the benefit of hindsight, may
not second-guess a reasonably based trial strategy by his counsel, and cannot criticize a
sound, but unsuccessful, tactical decision.” Adkins v. State, 911 S.W.2d 334, 347 (Tenn.
Crim. App. 1994); see Pylant v. State, 263 S.W.3d 854, 874 (Tenn. 2008). This deference,
however, only applies “if the choices are informed . . . based upon adequate preparation.”

                                             -6-
Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992). To establish the prejudice
prong, a defendant must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694. “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id. In the context of ineffective assistance of counsel related
to the entry of a guilty plea, a defendant must show that counsel performed deficiently and
“there is a reasonable probability that, but for counsel’s errors [the defendant] would not
have pled guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52,
59 (1985). However, the defendant is not “required to demonstrate that he would have
fared better at trial than by a plea of guilty.” Id. at 59-60.

        A trial court’s findings of fact relative to an ineffective assistance of counsel claim
are binding on appeal, and this court must defer to them “unless the evidence in the record
preponderates against those findings.” Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997);
see Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001). A trial court’s application of law
to its factual findings is subject to a de novo standard of review without a presumption of
correctness. Fields, 40 S.W.3d at 457-58.

        The Defendant’s arguments center on the advice, or lack thereof, he was given
regarding the requirement that he would be subject to community supervision for life as a
result of his guilty plea to attempted aggravated rape. He argues that the trial court erred
in denying his motion to withdraw his guilty plea because he did not knowingly,
voluntarily, and intelligently enter the plea when he was not advised by the trial court or
counsel that he would be subject to community supervision for life. He alleges this both
as a free-standing claim of an unknowing guilty plea and as an ineffective assistance of
counsel claim. In either event, he argues, manifest injustice will result if he is not permitted
to withdraw his guilty plea.

        Regarding the Defendant’s argument that his guilty plea was not knowing,
voluntary, and understanding because he was not advised of the community supervision
for life requirement by the trial court and counsel, our supreme court has recognized that
community supervision for life is a direct consequence of a guilty plea to an offense which
requires lifetime supervision and that a defendant must be informed of this consequence
before pleading guilty to such an offense. See Ward v. State, 315 S.W.3d 461, 467 (Tenn.
2010). If a trial court fails to ensure a defendant has received the requisite advice, the
judgment “must be set aside unless the State proves that the error was harmless beyond a
reasonable doubt.” Id.; see State v. Nagele, 353 S.W.3d 112, 119 (Tenn. 2011).

       The record reflects, and the trial court found, that the court did not advise the
Defendant at the guilty plea hearing of this consequence of his guilty plea. With regard to
whether counsel advised the Defendant of this consequence, the Defendant’s and counsel’s
testimony was contradictory, with the Defendant claiming counsel failed to advise him and

                                              -7-
with counsel stating she gave the advice. In denying the motion to withdraw the guilty
plea, the court found that, although the court had not advised the Defendant about
community supervision for life, counsel had nevertheless discussed with the Defendant the
consequences of a guilty plea regarding the sexual offender registry and community
supervision for life. The court found that counsel and the Defendant had a “detailed
discussion . . . and considered which offenses he might plead guilty to which would only
carry the ten (10) year registry requirement instead of the lifetime requirement.” Elsewhere
in its order, the court specifically credited the testimony of counsel over that of the
Defendant on the disputed factual issues related to the ineffective assistance of counsel
allegations. In addition, the court found that, relative to the allegation that the plea had not
been knowingly and voluntarily entered because the court failed to advise the Defendant
he would be subject to community supervision for life, the Defendant “simply experienced
a change of heart after entering a guilty plea.”

       We turn to the Defendant’s claim that the trial court erred in denying his motion to
withdraw on the basis that he received the ineffective assistance of counsel in the guilty
plea proceedings due to counsel’s alleged lack of advice about community supervision for
life. Although the Defendant raised several allegations of ineffective assistance in the
amended motion to withdraw, he did not allege that he should be allowed to withdraw the
plea because counsel failed to advise him that he would be subject to community
supervision for life. In denying the motion to withdraw the guilty plea, the court addressed
the ineffective assistance of counsel issues alleged in the amended motion and the
allegations that the guilty plea was not knowing and voluntary because the Defendant was
not advised about community supervision for life. The court did not address the failure-
to-advise claim in the context of the ineffective assistance of counsel. The court found that
the Defendant failed to prove his claims that counsel did not visit him in the jail, did not
provide him with the discovery materials, and did not discuss trial strategy with him. The
court found that counsel’s testimony was credible and that the Defendant’s testimony was
not. The court noted that counsel did not provide the discovery materials because the
Defendant’s previous attorney had already done so, that counsel stated she spoke with the
Defendant many times, that she investigated the case, and that she was prepared for a trial.
The court’s findings regarding counsel’s having given the Defendant the appropriate advice
do not support a conclusion that counsel performed deficiently by failing to advise him that
he would be subject to community supervision for life or that he was prejudiced by
counsel’s alleged inaction.

        Because the Defendant failed to prove the factual allegations upon which he based
his motion to withdraw the guilty plea, he failed to show that manifest injustice required
that he be allowed to withdraw the guilty plea, and the trial court did not abuse its discretion
in denying relief.



                                              -8-
       In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.


                                             _____________________________________
                                              ROBERT H. MONTGOMERY, JR., JUDGE




                                            -9-